Exhibit 10.21

WAIVER AND SECOND LOAN MODIFICATION AGREEMENT

This Waiver and Second Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into and effective as of March 26, 2010 (the “Second Loan
Modification Effective Date”), by and between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”) and
ATRICURE, INC., a Delaware corporation with its chief executive office located
at 6217 Centre Park Drive, West Chester, Ohio 45069 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of May 1, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of May 1, 2009, between Borrower and Bank, as modified by that certain
Consent, Waiver and First Loan Modification Agreement, dated as of November 4,
2009 (as amended, the “Existing Loan Agreement” and, as amended hereby, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in a certain Intellectual
Property Security Agreement, dated as of May 1, 2009, by and between Borrower
and Bank (the “IP Agreement”, and together with any other collateral security
granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with the Existing Loan Agreement
and all other documents evidencing or securing the Obligations shall be referred
to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.9(b) thereof, in its entirety:

“(b) Maximum Capital Expenditures. Not contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount in
excess of $1,750,000 for Borrower’s fiscal year ending December 31, 2009,
$3,400,000 for Borrower’s fiscal year ending December 31, 2010, and an amount
for each of Borrower’s fiscal years ending thereafter as Borrower and Bank shall
agree, provided that if Borrower and Bank fail to agree on the amount with
respect to any such year, such amount shall be deemed to be $3,400,000 for such
year; provided, further, that for each fiscal year, any Capital Expenditure
amount not used by the last day of the respective fiscal year shall be added to
the permitted Capital Expenditure amount for the next succeeding fiscal year.”

and inserting in lieu thereof the following:

“(b) Maximum Capital Expenditures. Not contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount in
excess of $1,750,000 for Borrower’s fiscal year ending December 31, 2009,
$3,790,000 for Borrower’s fiscal year ending December 31, 2010, and an amount
for each of Borrower’s fiscal years ending thereafter as Borrower and Bank shall
agree, provided that if Borrower and Bank fail to agree on the amount with
respect to any such year, such amount shall be deemed to be $3,790,000 for such
year; provided, further, that for each fiscal year, any Capital Expenditure
amount not used by the last day of the respective fiscal year shall be added to
the permitted Capital Expenditure amount for the next succeeding fiscal year.”



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.9(d) thereof, in its entirety:

“(d) Minimum EBITDA. Maintain, measured as of the end of each month, for the
trailing six-month period ending as of the end of such month, EBITDA of at least
the following minimum amounts for the months ending during the following periods
(amounts in parentheses below represent negative numbers):

 

Period

  

Minimum EBITDA

September 1, 2009 through and including December 31, 2009

   ($500,000)

January 1, 2010 through and including March 31, 2010

   ($750,000)

April 1, 2010 through and including June 30, 2010

   $1.00

July 1, 2010 through and including December 31, 2010

   $250,000

January 1, 2011 and thereafter

   An amount as Borrower and Bank may agree

; provided, however, that in the event Bank and Borrower have not agreed upon
such amounts for 2011 and thereafter on or before January 31, 2011, the minimum
EBITDA covenant shall revert to the amounts and thresholds for the corresponding
monthly periods in 2010, until such time as Bank and Borrower have agreed upon
such amounts.”

and inserting in lieu thereof the following:

“(d) Minimum EBITDA. Maintain, measured as of the end of each month, for the
trailing six-month period ending as of the end of such month, EBITDA of at least
the following minimum amounts for the months ending during the following periods
(amounts in parentheses below represent negative numbers):

 

Period

  

Minimum EBITDA

January 1, 2010 through and including February 28, 2010

   ($750,000)

March 1, 2010 through and including December 31, 2010

   ($2,500,000)

January 1, 2011 and thereafter

   An amount as Borrower and Bank may agree

; provided, however, that in the event Bank and Borrower have not agreed upon
such amounts for 2011 and thereafter on or before January 31, 2011, the minimum
EBITDA covenant shall remain ($2,500,000) and continue to be measured as of the
end of each month for the trailing six-month period ending as of the end of such
month, until such time as Bank and Borrower have agreed upon such amounts.”



--------------------------------------------------------------------------------

  3 The Loan Agreement shall be amended by deleting the following text appearing
in Section 10 thereof:

 

“If to Borrower    AtriCure, Inc.    6033 Schumacher Park Drive    West Chester,
Ohio 45069    Attn: Julie A. Piton    Fax: (513) 644-1315    Email:
jpiton@atricure.com If to Bank:    Silicon Valley Bank    230 West Monroe, Suite
720    Chicago, Illinois 60606    Attn: Janice Galbavy    Fax: (312) 704-132   
Email: jgalbavy@svb.com” and inserting in lieu therof the following “If to
Borrower    AtriCure, Inc.    6217 Centre Park Drive    West Chester, Ohio 45069
   Attn: Julie A. Piton    Fax: (513) 644-1315    Email: jpiton@atricure.com If
to Bank:    Silicon Valley Bank    380 Interlocken Crescent, Suite 600   
Broomfield, Colorado 80021    Attn: Adam Glick    Fax: (303) 469-9088    Email:
aglick@svb.com With a copy to:    Riemer & Braunstein LLP    Three Center Plaza
   Boston, Massachusetts 02108    Attn: Charles W. Stavros, Esquire    Fax:
(617) 880-3456    Email: cstavros@riemelaw.com”

 

  4 The Loan Agreement shall be amended by inserting the following definitions
in their appropriate alphabetical order in Section 13.1 thereof:

““Second Loan Modification Agreement” is that certain Waiver and Second Loan
Modification Agreement, by and between Borrower and Bank, dated and effective as
of the Second Loan Modification Effective Date.

“Second Loan Modification Effective Date” is defined in the preamble of the
Second Loan Modification Agreement.”



--------------------------------------------------------------------------------

  5 The Loan Agreement shall be amended by deleting the following definition
from Section 13.1 thereof, in its entirety:

““Current Liabilities” are all obligations and liabilities of Borrower to Bank
(regardless of when they mature), plus, without duplication, the aggregate
amount of Borrower’s Total Liabilities that mature within one (1) year;
provided, however, Current Liabilities shall not include (a) principal or
interest on the DOJ Obligations to the extent such amounts would otherwise
constitute Current Liabilities or (b) up to Two Million Dollars ($2,000,000) of
liability associated with the settlement of a class action lawsuit by purchasers
of Borrower’s common stock related to alleged securities law violations, but
only to the extent that Borrower maintains an account receivable in respect of
insurance proceeds relating to such settlement in the same amount.”

and inserting in lieu thereof the following:

““Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year; provided, however, Current Liabilities shall
not include (a) principal or interest on the DOJ Obligations to the extent such
amounts would otherwise constitute Current Liabilities or (b) up to Two Million
Dollars ($2,000,000) of liability associated with the settlement of a class
action lawsuit by purchasers of Borrower’s common stock related to alleged
securities law violations, but only to the extent that Borrower maintains an
account receivable in respect of insurance proceeds relating to such settlement
in the same amount.”

 

  6 The Loan Agreement shall be amended by deleting the following clause
(g) from the definition of “Permitted Indebtedness” in Section 13.1 thereof, in
its entirety:

“(g) Indebtedness of Borrower to any Subsidiary, and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower that, when aggregated with Investments of Borrower in Subsidiaries
that are permitted pursuant to the definition of “Permitted Investments”
hereunder, does not exceed Seven Million Dollars ($7,000,000) in the aggregate
for all Subsidiaries (net of repayments by the Subsidiaries to Borrower) and
Indebtedness of any Subsidiary to any other Subsidiary, and Contingent
Obligations of any Subsidiary with respect to obligations of any other
Subsidiary (provided that the primary obligations are not prohibited hereby);”

and inserting in lieu thereof the following:

“(g) Indebtedness of Borrower to any Subsidiary, and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower that, when aggregated with Investments of Borrower in Subsidiaries
that are permitted pursuant to the definition of “Permitted Investments”
hereunder, does not exceed Nine Million Dollars ($9,000,000) in the aggregate
for all Subsidiaries (net of repayments by the Subsidiaries to Borrower) and
Indebtedness of any Subsidiary to any other Subsidiary, and Contingent
Obligations of any Subsidiary with respect to obligations of any other
Subsidiary (provided that the primary obligations are not prohibited hereby);”



--------------------------------------------------------------------------------

  7 The Loan Agreement shall be amended by deleting the following clause
(f) from the definition of “Permitted Investments” in Section 13.1 thereof, in
its entirety:

“(f) Investments (i) by Borrower in Subsidiaries that, when aggregated with
Indebtedness of Subsidiaries to Borrower that is permitted pursuant to the
definition of “Permitted Indebtedness” hereunder, do not exceed Seven Million
Dollars ($7,000,000) (or the Dollar equivalent thereof) in the aggregate for all
Subsidiaries (net of repayment by the Subsidiaries to Borrower) and (ii) by
Subsidiaries in Borrower;”

and inserting in lieu thereof the following:

“(f) Investments (i) by Borrower in Subsidiaries that, when aggregated with
Indebtedness of Subsidiaries to Borrower that is permitted pursuant to the
definition of “Permitted Indebtedness” hereunder, do not exceed Nine Million
Dollars ($9,000,000) (or the Dollar equivalent thereof) in the aggregate for all
Subsidiaries (net of repayment by the Subsidiaries to Borrower) and (ii) by
Subsidiaries in Borrower;”

 

  B. ACKNOWLEDGMENT OF DEFAULTS; WAIVER.

 

  1 Borrower has informed Bank that it anticipates that it will fail to comply
with the minimum EBITDA financial covenant set forth in Section 6.9(d) of the
Existing Loan Agreement for the compliance period ended February 28, 2010 (the
“Existing Default”).

 

  2 Bank hereby waives Borrower’s Existing Default under the Existing Loan
Agreement. Bank’s waiver shall only apply to the Existing Default described
above, and only for the specific compliance period described above. Borrower
hereby acknowledges and agrees that, except as specifically provided herein,
nothing in this Section or anywhere in this Agreement shall be deemed or
otherwise construed as a waiver by the Bank of any of its rights and remedies
pursuant to the Existing Loan Documents, applicable law or otherwise.

4. FEES. Borrower shall pay to Bank a modification fee equal to Five Thousand
Dollars ($5,000), which modification fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
Agreement.

5. CONDITIONS PRECEDENT TO EFFECTIVENESS. Borrower hereby agrees that the
following documents shall be delivered to the Bank prior to the entering into
and the effectiveness of this Loan Modification Agreement, each in form and
substance satisfactory to the Bank (collectively, the “Conditions Precedent”):

 

  a) copies, certified by a duly authorized officer of the Borrower to be true
and complete as of the date hereof, of each of (i) the governing documents of
the Borrower as in effect on the date hereof (to the extent such governing
documents have been amended since the same were last delivered to Bank),
(ii) the resolutions of the Borrower authorizing the execution and delivery of
this Loan Modification Agreement, the other documents executed in connection
herewith and the Borrower’s performance of all of the transactions contemplated
hereby, and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized;

 

  b) a certificate of the from the Secretary of State for the applicable
jurisdiction, as of a recent date as to the Borrower’s existence, good standing
and foreign qualification (as applicable);

 

  c) a duly executed copy of this Loan Modification Agreement;

 

  d) a landlord’s consent in favor of Bank, in form and substance acceptable to
Bank, in its sole discretion, for 6217 Centre Park Drive, West Chester, Ohio
45069;

 

  e) a legal opinion of counsel to the Borrower as to authority and
enforceability of the Loan Modification Agreement; and



--------------------------------------------------------------------------------

  f) such other documents as the Bank may reasonably request.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a



--------------------------------------------------------------------------------

judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of the Loan
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

13. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the Second Loan Modification
Effective Date.

 

BORROWER:   BANK: ATRICURE, INC.   SILICON VALLEY BANK By: /s/ Julie A. Piton  
By: /s/ Derek Johnson Name: Julie A. Piton   Name: Derek Johnson Title: Vice
President/Chief Financial Officer   Title: Relationship Manager